369 S.W.2d 356 (1963)
Ex parte John L. GILLMORE.
No. 35950.
Court of Criminal Appeals of Texas.
June 26, 1963.
*357 Russell F. Wolters, Houston, for appellant.
Frank Briscoe, Dist. Atty., Houston, Carl E. F. Dally and Lee P. Ward, Jr., Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., of Austin, for the State.
BELCHER, Commissioner.
The appellant stands charged by indictment with the offense of rape. In his application for the issuance of a writ of habeas corpus, he prays that upon a hearing he be granted bail in order that he may be released pending the disposition of his case.
On the hearing, proof was offered that the thirty-one year old appellant had forced the twelve year old prosecutrix, at knife point, to go with him to his house, where he had an act of sexual intercourse with her. When he went to the bathroom, she escaped and reported the occurrence.
A relative of appellant testified that, though she owned some property and could make a $2,500 bond, she was not going to try to do so herself but planned to get other bondsmen.
At the conclusion of the hearing, the court fixed the bail at $12,500. From this order, notice of appeal was given to this court. In his brief, the appellant insists that the bail so fixed is excessive.
There is no showing that appellant could not have made the bond so fixed or that a reasonable effort was made to do so. Therefore the complaint of excessive bail is not presented. Ex parte Marks, 142 Tex. Crim. 489, 154 S.W.2d 851; Ex parte Crenshaw, 150 Tex. Crim. 302, 200 S.W.2d 826.
The judgment is affirmed.
Opinion approved by the Court.